MR. JUSTICE DALY
(dissenting):
I dissent.
A very serious and therefore the principal problem presented by the majority opinion is the readjudication of a final order of this Court based on the contention that that order was in part in error. If it were conceded the order resulting from the show cause hearing was totally in error, that would not be grounds for a second review on appeal of a trial on damages. This strikes at the very foundation of our judicial system. As alluded to in the majority opinion, the district court granted a partial summary judgment on the issue of liability and contributory negligence in this cause and at that time defendant had the option to (1) go to trial under the *494district court order and try the cause on damages, as the summary judgment was not appealable, and handle the issue in the regular course of appeal, or (2) ask this Court to exercise its jurisdiction and hear the matter at that time on a petition for supervisory control. Defendant chose the latter course. Supreme Court Case No. 12660, the application for relief, petitioned:
“That the Order granting summary judgment is not an appealable order, and unless the District Court is ordered and directed by a proper writ or order of this Court, the District Court of the Eighth Judicial District of the State of Montana, in and for the County of Cascade, and the Honorable Paul G. Hatfield, District Judge thereof, Respondents herein, will proceed to try the damage issues in the case of ‘Donald R. McGee, Plaintiff, vs. Burlington Northern, Inc., Defendant’ being Civil Action No. 75920C in said District Court; and that an appeal from a final judgment in that action would impose undue hardship on Relator and be wholly inadequate as a remedy for the reason that Relator would be forced to go to trial on the damage issues with its liability already established in an Federal Employers’ Liability Act case which applies a rule of comparative negligence in connection with the affirmative defense of contributory negligence, and for that reason the remedy afforded by appeal would not be adequate in a case such as this where the comparative negligence theory is the applicable rule of law.” (Emphasis supplied.)
Petitioner prayed for an appropriate writ directed to respondent district court to withdraw its order dated November 30, 1973, granting partial summary judgment and that an order be entered denying plaintiff’s motion for partial summary judgment in its entirety or in the alternative to appear and show cause why it has not done so. Further, that upon a hearing this Court find and adjudicate that the motion for summary judgment should not have been granted.
*495On December 17, 1973, this Court assumed jurisdiction in tbe matter and directed tbis order to tbe district court:
“Tbe Court is in receipt of an Application for Writ of Supervisory Control or other appropriate writ to inquire into an Order entered in Civil No. 75920C, in tbe District Court of tbe Eigbtb Judicial District of tbe State of Montana, in and for tbe County of Cascade, wbicb said Order granted a partial summary judgment against Belator; counsel for Petitioner and Belator was beard ex parte and tbe matter taken under advisement.
“IT IS OBDEEED that Bespondents shall withdraw tbe order of November 30, 1973, granting partial summary judgment and shall enter an Order denying partial summary judgment in tbe case of ‘Donald B. McGee, Plaintiff, -vs- Burlington Northern Inc., a corporation, Defendant’, being No. 75920C, in tbe District Court of tbe Eigbtb Judicial District of tbe State of Montana, in and for tbe County of Cascade, or, alternatively, to be and appear before this Court at the hour of 9:30 A.M., on the 16 day of January, 1974, to show cause why said motion for partial summary judgment should not be denied. * # # (Emphasis supplied).
Thereafter briefs were filed by defendant and plaintiff in tbe district court action. Tbe briefs were exhaustive on tbe issues presented to tbe district court in support of and in opposition to plaintiff’s motion for partial summary judgment. All tbe depositions of all tbe witnesses bad been taken and were referred to in tbe briefs. All of tbe discovery proceedings bad been completed and were referred to in tbe briefs.
Plaintiff McGee’s brief in Cause No. 12660, stated at tbe outset:
“Tbe District Court granted plaintiff’s motion for partial summary judgment leaving only tbe amount of damages to be determined by tbe jury. Defendant applied to tbis Court for an appropriate writ wbicb was granted and tbis matter *496is set for hearing before this Court at 9 :30 a.m. on the 16th day of January, 1974.
“In its Application for Writ and Memorandum of Authorities defendant spent some time justifying this procedure. Let it be clearly understood that counsel for plaintiff completely approve of the procedure followed by the defendant and desire to thank and commend this Court for liberally applying Writs of Supervisory Control as there is no question but that this saves litigants and their attorneys a great deal of time, money and uncertainty. * * *”
A full hearing on all issues was had by the Court on January 16, 1974 and the matter taken under advisement. After a complete examination of the record this Court found no quarrel with the partial summary judgment entered by the trial court and so stated in its order dated January 21, 1974, which in effect permitted the trial to proceed on damages and terminated the issue of liability and contributory negligence:
“ORDER
“PER CURIAM:
“This is an original proceeding wherein Relator sought an appropriate writ to reverse an order granting a partial summary judgment entered in Civil No. 75920C, in the District Court of the Eighth Judicial District of the State of Montana, in and for the County of Cascade, in an action entitled Donald R. McGee, Plaintiff, vs. Burlington Northern Inc., a corporation, Defendant, pending in said Court.
“Counsel for Relator was heard ex parte, an order to show cause issued, all proceedings stayed in the District Court until further order.
“Upon the return day oral argument was had and briefs filed and the matter was taken under advisement.
“The Court having now considered the pleadings, briefs, and argument, and being advised,
“IT IS ORDERED that the relief sought be, and it hereby is, *497denied, and this proceeding is ordered dismissed, and onr stay order is revoked.” (Emphasis supplied).
Here, defendant argues that this Court’s January 21, 1974, order, as a result of the procedures just related, could only mean that we felt defendant had an adequate remedy at law and it would not be proper to issue a writ of supervisory control and based its contention on the fact that we did not state the grounds for the decision in the order. For authority defendant miscited Schultz v. Adams, 161 Mont. 463, 507 P.2d 530. Schultz was an attempt to appeal a district court order for partial summary judgment and the Chief Justice clearly stated that the controlling issue in Schultz was whether the order was an appealable order. There the contention was that the order was final and appealable at the district court level. All the language about “interlocutory order” and review on appeal is correct under those facts, but if a litigant feels as strongly as the defendant did here about the effect of the order and persuades this Court to review that order under supervisory control and this is done, the order of this Court, particularly if it affirmed the district court, is a final order and not subject to review again.
Considering the process as a whole, for a minute or two, it becomes apparent on its face and to adopt the rationale of the defendant would be self-defeating. It is true we frequently do not take jurisdiction, but in those cases the Court orders an “advisory hearing” and after hearing refuse jurisdiction and dismiss thus leaving the parties where we found them. On the few occasions that this Court has taken jurisdiction and issued an order to show cause and after hearing did not wish to grant relief, as argued by defendant, we plainly stated the writ was improvidently issued and we did not wish to intervene. The fact still remains that we did order the district court order set aside here, when we issued the writ and gave the district court the alternate choice to come in and justify its order.
*498Had the district court not selected to appear, the order of this Court would have been binding and the summary judgment of the district court withdrawn. The district court did come in and justify its order and we made an order denying the relief to petitioner-defendant and permitted the district court order to stand, and the court to proceed to trial on the issue of damages. There is no support in the law for a second review after an adjudication on the merits by a court of last resort, in the same jurisdiction.
Therefore, if the majority opinion is allowed to stand as precedent for the proposition that a second review is allowable under these facts, then the bench and the bar would be better served if these kinds of proceedings were abandoned. We have no right to review a matter on the merits, dismiss the order against the trial court, permit defendant to proceed, and lead it into error and a new trial by a second review which states we are now convinced we were in error the first time around.
This obviously imposes the same burden on the parties that they both agreed they wished to avoid by a hearing on the merits, under our power of supervisory control at a time before trial. The temporary beneficiary of this kind of precedent is not going to gain in the long view of the matter, as one day the rule surely will be applied against it.
So far as the merits of the argument on contributory negligence are concerned, I am sure we were correct in our first decision. Defendant raised a number of disputed facts from which, it argued, an inference could be drawn that plaintiff stepped in front of the train and was struck by the freight car. The court has disagreed with this and established the railroad was negligent and operating in violation of its own rules. Now, the majority contends this is a genuine issue of fact on reasonable conduct or care by not seeing the protruding door handle.
First, there is no discussion in any part of the record that would indicate plaintiff had any duty to inspect and the con*499trary is true. All witnesses deposed placed the duty on various employees who were not employed at that yard. Also, everyone deposed failed to see the protruding hook. Vernon B. Workman passed the door in daylight and failed to see it. When he assisted plaintiff in the dark after the accident he did not see it and bumped his head on the hook. The engineer was coupled on the car and did not see it while looking directly past it. No one even implied in the record that plaintiff should have seen the hook. In fact, Paluch v. Erie Lackawanna Railroad Company, 387 F.2d 996, 999 (3 Cir. 1968), states:
“* * * it is not contributory negligence to fail to discover a danger when there is no reason to apprehend one.”
See also: Colorado and Southern Railway Co. v. Lombardi, 156 Colo. 488, 400 P.2d 428 (1965).
Second, all the conversation about the car on the switch point and the dispute with the flagman and the come ahead signal is frivolous. Plaintiff gave the signal and was alongside the train “in the clear” and but for the defendant’s negligent open door would not have been struck. There is no evidence that those switching matters contributed to plaintiff’s injury. Since 1939, the plea of contributory negligence is not a defense but a plea to diminish damages. The burden of proof of contributory negligence is on the defendant and includes proof of negligent acts or omissions and causal effect of the act or omission on accident and injury. Page v. St. Louis Southwestern Railway Company, 312 F.2d 84, 98 A.L.R.2d 639 (5 Cir.1963).
Further, this rule is not a mere matter of procedure but of substantive law and applies in state courts where the rule is different. Crugley v. Grand Trunk Ry. Co., 79 N.H. 276, 108 A. 293. Contributory negligence of the employee which remotely, but not directly and proximately contributes to the injury, that is negligence that is not causal, does not operate *500to reduce damages. Illinois Cent. R. Co. v. Porter, 6 Cir., 207 F. 311.
Third, the violation of operating rules by the plaintiff is not well taken. Defendant claimed violation of Buie #712 — a general operating rule of the railroad and which applies to all personnel to the effect that if they see a hot box, dragging brake, etc., they must report or stop the train — •. First, there is no duty here unless yon see a defect and, second, the federal courts have held these general rules to be advisory and not grounds for contributory negligence. A rule to meet the standard of contributory negligence must be directory, that is a rule applicable to plaintiff directly which would create a duty. In the entire record there is no evidence of such a violation. So far as violation of rule “M” for employees, it is another general operating rule, as well, and only provides employees must keep a lookout for movement of trains at any time, and again this has been covered above. There was no evidence to create the issue and plaintiff was in the “clear” and not struck by the train itself.
The last issue raised was reasonable conduct of the plaintiff. Again, there is no evidence in the record that would bear on this issue. If it is urged by defendant under the cases cited, defendant must set forth the conduct and its causal connection to the accident and injury. This has never appeared in the record.
For the above reason the judgment of the district court should be affirmed.